Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 10/7/2022.
Currently, claims 1 and 3-21 are pending. Claim 21 is newly added. Claims 11-20 remain withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Huang et al. (US 2020/0176448).
Pertaining to claim 1, Huang shows, with reference to FIG. 2-9, a method for forming a buried metal line in a semiconductor substrate, the method comprising: 
forming, in the semiconductor substrate (105) and at a level below a base of each semiconductor structure (120A), a trench (140A) between a pair of semiconductor structures that protrude from the semiconductor substrate (FIG. 4);
forming a barrier layer (145A) in the trench (FIG. 5);
forming a liner (130A) outside the trench (130A is formed conformally over the fin (para. [0020], lines 3-5), thereby lining the fin, and is thus interpreted to be a liner);
selectively depositing a metal line material in the trench to thereby form a metal line (150A) in the trench (FIG.6), wherein the barrier layer is configured to promote deposition of the metal material in the trench (in the case that 150A is a metal seed layer – para. [0023]), and wherein the liner is configured to inhibit deposition of the metal material outside of the trench (liner is made of e.g. silicon nitride – para. [0020]);
subsequent to selectively depositing the metal line material, conformally depositing a continuous capping liner (160) over the metal line material and the pair of semiconductor structures (para. [0028], lines 8-9); and 
embedding the pair of semiconductor structures in an insulating layer (200) (FIG. 9).

Pertaining to claim 3, Huang shows the barrier layer comprises a silicide (para. [0024], lines 1-2).
Pertaining to claim 4, Huang shows forming of the barrier layer comprises: depositing a silicide metal in the trench; annealing the silicide metal to form the silicide; and removing the remaining silicide metal (para. [0024], lines 2-14).
Pertaining to claims 5 and 8, Huang shows a height of the metal line exceeds a depth of the trench (FIG. 6).
Pertaining to claims 7 and 10, Huang shows the pair of semiconductor structures are formed by a pair of semiconductor fins (120A) (para. [0019], lines 1-2).
Pertaining to claims 6 and 9, Huang shows the metal line corresponds to a buried power rail (para. [0013], lines 12-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chen et al. (US 7,064,064).
Huang shows the method of claim 1, but fails to show that conformally depositing the continuous capping liner comprises depositing a Si3N4 material. Instead, Huang suggests, for instance, TiN or TaN (para. [0028], lines 12-13).
However, Chen teaches in column 5, lines 3-12 that, for a layer performing the similar function to Huang of capping a metal line, the material may be one of TiN, TaN, or Si3N4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the capping layer material of Huang (TiN or TaN) for that taught by Chen (Si3N4), as the court has held that the simple substitution of one known element for another to obtain predictable results is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).



Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues that Huang does not teach or suggest that the liner layers 145A/B are conformally deposited in a continuous capping liner over the metal line material and the pair of semiconductor structures, as recited in amended claim 1.
In response, the liner layers 145A/B are not interpreted to be the equivalent of the claimed continuous capping liner. Rather, it is the barrier layer 160 that caps buried metal line 150A/B that is interpreted to be the capping liner, which is conformally deposited (para. [0028], lines 8-9) and thereby resulting in a continuous liner immediately after deposition.
Applicant further contemplates the isolation structure 155 as reading on the claimed continuous capping liner.
However, again, it is the barrier layer 160 that reads on the capping liner.
With respect to claim 21, although Huang does not teach the capping layer to be Si3N4, Chen teaches this to be obvious as a recognized equivalent for substitution, as discussed in the 35 U.S.C. 103 rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896